Title: Destutt de Tracy’s Commentary on Book 2 of Montesquieu’s Esprit des Lois, [ca. 12 June 1809]
From: Destutt de Tracy, Antoine Louis Claude
To: 


            
              ca. 12 June 1809
            
            Livre Second:
            Des Loix qui derivent directement de la Nature du Gouvernement.
            Esprit des lois Copies liv. 2e Il ny a que deux especes de Gouvernemens, Ceux qui Sont fondés Sur les droits généraux des hommes, et ceux qui Se pretendent fondés Sur Des droits particuliers.
            La division ordinaire des gouvernemens en republicains, monarchiques, et despotiques, me parait essentiellement mauvaises mauvaise.
            
            Le mot republicain est un terme trés vague Sous lequel on comprend une multitude de gouvernemens prodigieusement differends les uns des autres, depuis la démocratie paisible de Schwitz et la democratie turbulente d’athènes jusqua l’aristocratie concentrée de Berne, et a la Sombre oligarchie de Venise: De plus cette qualification de republicain nest pas propre à figurer en opposition avec celle de monarchique.Car les provinces unie unies de la hollande, les etats unis de lamerique ont un chef unique, et Sont regardés comme des republiques: et lon a toujours eté incertain Si lon devait dire le royaume ou la republique de Pologne.
            Le mot monarchique designe proprement un gouvernement dans lequel le pouvoir executif reside dans les mains dun Seul. mais ce n’est là quune Circonstance qui peut Se trouver reunie avec beaucoup dautres três diverses: et qui ne caracterise pas lessence de lorganisation Sociale. La preuve en est ce que nous venons de dire de la Pologne, de la hollande, et des etats unis. on peut y ajouter la Suede et la grande bretagne qui à beaucoup degards Sont des aristocraties royales, on pourrait citer encore le corps germanique qui avec beaucoup de raison, a Souvent eté appellé une republique de princes souverains: et même l’ancien gouvernement de France. Car ceux qui le connoissaient à fond Savent bien que C’etait proprement une aristocratie réligieuse, et feodale tant de Robe que d’Epée.
            Quant au mot despotique, il designe un abus, un vice qui Se trouve plus ou moins dans tous les gouvernemens, parce que toutes les institutions humaines Sont imparfaites comme leurs auteurs; mais ce n’est point là le nom d’une forme particuliere de Societé, d’une espéce particuliere de gouvernement, il y a despotisme, oppression, abus d’autorité, partout où la loi etablie est Sans force, et cede à la volonté illegale d’un homme ou de plusieurs: Cela Se voit partout de tems en tems. Dans beaucoup de païs les hommes imprudens ou ignorans n’ont pris aucune precaution pour empecher ce malheur, dans d’autres ils n’en ont pris que d’insuffisantes, mais il n’a eté etabli nulle part en principe, (pas même dans l’orient) que cela doive être ainsi. Il n’y a donc point de gouvernement qui par Sa nature mérite d’etre appellé Despotique
            S’il y avait un tel gouvernement dans le monde ce Serait celui du dannemarck, où la nation après avoir Secoué le joug des pretres et des nobles et craignant leur influence dans Ses assemblées Si elle Se réunissait de nouveau a prié le Roi de gouverner Seul et par lui même, S’en rapportant à lui du Soin de Faire les lois qu’il jugerait necessaires au bien de l’etat: et depuis elle ne lui à jamais demandé compte de ce pouvoir discrétionaire. Cependant ce gouvernement Si illimité par la Loi, a toujours eté Si moderé (et c’est même pour cela qu’on ne S’est jamais occupé de restreindre Son autorité), il est, dis-je, Si moderé que personne n’oserait dire que le dannemarck est un etat despotique.
            On pourrait en dire autant de l’ancien gouvernement de france, Si l’on y regarde comme généralement avouées dans le sens que beaucoup de publicistes leur ont donné, les fameuses maximes Le roi ne tiens à Nully fors de Dieux et dely, et Si veut le Roi Si veut la loi. Ce Sont ces maximes qui ont Souvent fait dire à plusieurs rois de ce païs Dieu et mon épée, Sans reclamer d’autres droits. Je Sais qu’elles n’ont jamais eté admises universellement Sans restriction. mais quand on les aurait Supposées reconnues en théorie, on n’aurait jamais dit de la france, malgré les enormes abus qui y existaient, qu’elle fut un etat despotique. on l’a même toujours citée comme une monarchie temperée. Ce n’est donc pas la ce qu’on entend par un gouvernement despotique; et cette dénomination est mauvaise comme nom de classe: ou le plus ordinairement elle Signifie une monarchie oû les moeurs Sont brutales.
            Je conclus que la division des gouvernemens en republicains, monarchiques, et despotiques, est vicieuse de tous points: et que chacune de ces classes renfermant des genres trés divers et tres opposés, on ne Saurait dire Sur chacune d’elles que des choses tres Vagues ou qui ne peuvent convenir a tous les etats qui y Sont compris. je n’adopterai pas Cependant la décision tranchante d’helvetius qui dans Sa Lettre à Montesquieu  
   
   (a) Cette Lettre au reste me parait pleine de choses excellentes, ainsi que celle à Saurin, et que les notes du meme auteur Sur l’esprit des lois: et l’on doit Savoir gré a l’abbé Delaroche de nous avoir conservé les idées d’un homme Si recommandable Sur des objets Si importans, et de les avoir publiées dans l’edition qu’il a donné des oeuvres de Montesquieu chez Pierre Didot en l’an 3. elles rendent suivant moi cette edition trés précieuse.

  dit nettement: Je ne connais que deux especes de gouvernemens: les bons et les mauvais: Les bons qui Sont encore à faire: les mauvais dont tout l’art &ca.
            Premierement Si l’on n’a egard qu à la pratique, dans ce genre comme dans tous les autres, il y a du bien et du mal partout: et il n’y a point de gouvernement que l’on ne puisse classer alternativement parmi les bons et parmi les mauvais.
            Secondement Si au contraire on ne Songe qu’à la théorie; et Si l’on ne considere dans les gouvernemens que les principes Sur les quels ils Sont fondés, Sans S’embarasser S’ils y conforment ou non leur conduite, il faudrait pour ranger un governement dans la classe des bons ou des mauvais, prononcer Sur le merite et la justesse des principes, et dêcider quels Sont ceux qui Sont vrais ou faux, or c’est-ce que je ne me charge point de faire. Je ne veux, à l’exemple de Montesquieu, que dire ce qui est, montrer les diverses consequences qu’entrainent les differentes organisations Sociales, et laisser le lecteur entirer les conclusions qu’il Voudra en faveur des unes ou des autres.
            M’attachant donc uniquement au principe fondamental de la Societé politique, oubliant Ses formes diverses, et n’en blamant aucunes, je partagerai tous les gouvernemens en deux classes. J’appellerai les uns nationaux ou de droit commun; et les autres Spéciaux ou de droit particulier et d’exceptions  
   
   (a) on pourrait dire aussi publics ou privés, non Seulement parce que les uns Sont fondés Sur l’interêt général, et les autres Sur quelqu’interêt prïvé, mais encore parce que dans toutes leurs delibérations Les uns affectent la publicité et les autres le Mistère.

  
            De quelque maniere qu’ils Soient organisés, je rangerai dans la premiere classe, tous ceux où l’ontient pour principe, que tous les droits et tous les pouvoirs appartiennent au corps entier de la nation, resident en lui, Sont emanés de lui, et qu’aucuns n’existent que par lui et pour lui:—Ceux enfin qui professent hautement et Sans restriction la maxime avancée dans l’assembleé des chambres du parlement de Paris au mois d’octobre 1788. par un de Ses membres, Savoir: Les magistrats comme Magistrats n’ont que des devoirs; les citoyens Seuls ont des droits: et entendez par Magistrat, quiconque est chargé d’une fonction publique quelconque.
            On voit que ces gouvernemens que j’appelle nationaux, peuvent prendre toutes Sortes de formes. Car la Nation peut á toute rigueur exercer elle même tous les pouvoirs; alors le gouvernement est une democratie absolue. Elle peut au contraire les deleguer tous à des fonctionnaires elus par elle pour un tems et renouvellés Sans cesse: alors c’est le gouvernement representatif pur. Elle peut aussi les abandonner en totalité ou en partie à des collections d’hommes ou a des corps, Soit à vie, Soit avec des Successions Succession héreditaire, Soit avec la faculté de nommer leurs collegues en cas de vacances. De la resultent differentes aristocraties. Elle peut de méme confier tous ces pouvoirs ou le pouvoir exécutif Seulement à un Seul homme, Soit à vie Soit hereditairement; et cela produit une monarchie plus ou moins limitée, ou même tout à fait illimitée.
            Mais tant que le principe fondamental demeure intact et n’est point revoqué en doute, toutes ces formes Si diverses ont cela de commun qu’elles peuvent toujours être modifiées ou même cesser tout à fait dès que la nation le veut; et que nul n’a aucun droit à opposer à la volonté générale manifestée Suivant les formes convenues or cette circonstance essentielle Suffit Suivant moi, pour que toutes ces organisations differentes Soient regardées comme une Seule espèce de gouvernement.
            
            J’appelle au contraire gouvernemens Spéciaux ou d’exceptions, tous ceux quels qu’ils Soient, où l’on reconnait d’autres Sources legitimes de droits et de pouvoir que la Volonté genérale, comme l’autorité divine, la conquête, la naissance dans tel lieu ou dans telle caste, des capitulations respectives, un pacte Social exprés ou tacite, où les parties Stipulent comme puissances etrangéres l’une à l’autre &a &a. Il est manifeste que ces diverses Sources de droits particuliers peuvent comme la volonté générale produire toutes Sortes de democraties, d’aristocraties, ou de monarchies. mais elles Sont bien differentes de celles qui portent les mêmes noms dans les gouvernemens que j’appelle nationaux. Il y a ici differens droits reconnus et avoués. Il y a pour ainsi dire differentes puissances dans la même Societé. Son organisation ne peut être regardée que comme un resultat de Conventions et de transactions formelles ou tacites: et elle ne doit pouvoir être changée que du libre consentement de toutes les parties contractantes. Celà me Suffit pour appeller tous ces gouvernemens Spéciaux ou d’exceptions.
            Je ne pretends pas, je le repète, decider ni même discuter actuellement Si tous ces droits particuliers Sont egalement respectables, S’ils peuvent prescrire à perpetuité contre le droit Commun, Si l’on peut legitimement les opposer à la volonté générale bien prononcée. Toutes ces questions Sont toujours résolues par la force: et d’ailleurs elles ne font rien à l’objet que je me propose. Tous ces gouvernemens Sont existans ou peuvent l’être. tout corps existant a droit a Sa conservation. Voila le point d’ou je pars avec Montesquieu; et je veux examiner avec lui quelles Sont les lois qui tendent à la conservation de chacun d’eux. j’espere que l’on S’appercevra dans le cours de cette recherche que la division que j’ai adopteé me donne bien plus de facilité pour penetrer dans le fonds du Sujet, que celle qu’il a employée.
          